 
AMENDMENT TO EMPLOYMENT AGREEMENT DATED MAY 29, 2007
BETWEEN AMERICAN MEDICAL ALERT CORP. AND FREDERIC SIEGEL
 
The parties hereto hereby enter into this Amendment to the original Employment
Agreement dated May 29, 2007 whereby:


1. Section 4 (c) (iii) deleted from the Agreement and replaced with the
following:


(iii) one of the following number of shares based on the year-over-year growth
of the Company’s EBIT on a consolidated basis for each of the fiscal years
ending December 31, 2007, 2008, 2009 and 2010. However, if within any year there
is a non-operational write-up or write-down which impacts the results of
operations, the effect of such non-operational write-up or write-down will be
excluded when calculating the EBIT year over year growth in the following year
(i.e. If the Company had EBIT of $3,000,000 for 2007, which includes a
non-operational write-down of $500,000, the following year growth would be based
off $3,500,000 ($3,000,000 of EBIT plus the addback of the $500,000 for the
non-operational expense).
 
3,000 shares, if EBIT grows by 15% or more but less than 17.5%; 4,000 shares, if
EBIT grows by 17.5% or more but less then 20%; 5,250 shares, if EBIT grows by
20% or more but less than 22.5%; 6,500 shares, if EBIT grows by 22.5% or more
but less than 25%; or 8,500 shares, if EBIT grows by 25% or more.


Except as hereinabove set forth, the terms and provisions of the aforementioned
Employment Agreement executed by and between the parties shall remain in full
force and effect.




IN WITNESS WHEREOF, the parties hereto have caused the Amendment to the
Employment Agreement to be executed on March 30, 2009.



  EMPLOYEE:          
 
By:
/s/ Frederic Siegel       Frederic Siegel                  

 
COMPANY:
 
AMERICAN MEDICAL ALERT CORP
         
 
By:
/s/ Richard Rallo       Richard Rallo                  

 
 
 

--------------------------------------------------------------------------------

 